Citation Nr: 1244232	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for irritable bowel syndrome, with gastroesophageal reflux disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1960 to January 1961 and from February 1984 to February 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.     

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In February 2009, the Veteran filed a claim for an increased evaluation for his service-connected gastroesophageal reflux disease and requested service connection for irritable bowel syndrome.  In the June 2009 rating decision, the RO denied entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease and denied service connection for irritable bowel syndrome.  In July 2009, the Veteran submitted a notice of disagreement with respect to the issues.  In a July 2010 rating decision, the RO granted service connection for irritable bowel syndrome and combined the irritable bowel syndrome, with gastroesophageal reflux disease, and continued the 10 percent evaluation.  In the July 2010 Statement of the Case, the RO framed the issue as entitlement to an increased evaluation for gastroesophageal reflux disease.  The RO denied an increase and only mentioned the manifestations of the Veteran's gastroesophageal reflux disease.  In the VA Form 9, the Veteran reported the symptoms of his gastroesophageal reflux disease and irritable bowel syndrome, requesting a separate or higher evaluation.  Again, in the May 2010 Supplemental Statement of the Case, the RO denied entitlement to an increased evaluation for gastroesophageal reflux disease and did not mention the symptoms of irritable bowel syndrome.  

The last VA examination for this disorder was conducted in June 2010.  The Board finds that an additional examination is necessary to determine the the current severity and manifestations of this disorder.  38 C.F.R. § 3.326, 3.327 (2012).

In this case, the Board finds that a remand is required.  As the Veteran's irritable bowel syndrome is now combined with gastroesophageal reflux disease, the Board finds that the issue of entitlement to an increased evaluation for gastroesophageal reflux disease and irritable bowel syndrome, currently evaluated as 10 percent disabling, is properly before the Board.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include any VA or private treatment records, in support of his claim of entitlement to a rating in excess of 10 percent for irritable bowel syndrome, with gastroesophageal reflux disease.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected gastroesophageal reflux disease, with irritable bowel syndrome.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must state whether the Veteran's service-connected irritable bowel syndrome is manifested by disturbances of bowel function with occasional episodes of abdominal distress; frequent episodes of bowel function with abdominal distress; or diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  With regard to the Veteran's service-connected gastroesophageal reflux disease, the examiner must state whether there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Thereafter, the RO must readjudicate the issue of entitlement to to a rating in excess of 10 percent for irritable bowel syndrome, with gastroesophageal reflux disease, to include whether separate ratings are warranted for irritable bowel syndrome and gastroesophageal reflux disease.  If any benefit on appeal remains denied, the RO must issue a supplemental statement of the case include a discussion of the symptomatology of gastroesophageal reflux disease and irritable bowel syndrome, and determine whether a higher or separate evaluations are warranted.  The Veteran and his representative must be given an appropriate amount of time to respond.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


